Title: To James Madison from Thomas Nicolson, 26 February 1807
From: Nicolson, Thomas
To: Madison, James



Sir,
Richmond, Feb. 26, 1807.

Mr. Randolph called on me this morning & delivered a message from you; desiring that I would immediately send on by mail the 3d vol of Calls Reports & the price thereof, which would be remitted on the Rect of the Book.  In obedience of the above I herewith enclose the Book, the price of which is six dollars.  I am Sir, with due respect your obt. Servant

Thos: Nicolson

